Title: To George Washington from George William Fairfax, 25 July 1758
From: Fairfax, George William
To: Washington, George



Dear Sir
Winchester July 25th 1758

Since my Arrival I have been much indisposed, and am now troubeld with slow Fevers every day. But yet was determined to try my old friends for you and Colo. Martin, and have scarcly time to acquaint you that we have succeeded in our Wish, and that your Colleege sett of tomorrow to Attend the Assembly which is thought will be but Short. Upon the receipt of your favour I went to Mount Vernon in Order to assist Mr Patterson with my advice if wanted. But I found every thing fraimed and prepaired to put up, and when I was last their the roof was raised and they were larthing of it, so that I hope it will soon be coverd, but if any thing will prevent it, it will be for want of Shingles. But I expect John Gladin will soon be up with some. Triplett has made and burnt the Bricks, and intends immediately to sett about the underpinning—I propose and shall recommend their priming the weather boards as soon as possible to prevent Warping, and any thing else that I see to your interest—I congratulate you on our Success to the Northward, and hope we shall soon have the Dunkirk of No. America in our

hands, and I think I may Venture to say Mr Pitt wont give it up for Minorca or any other Island, as his grand and favourite Object is these Colotnies—I have not time to add more than my best wishes attend you and that you may add Sprigs to your Laurels, and sit down quiet and easy for the future on the banks of Potomack, which will be the greatest inducement to keep me on this side the Water. I am Dear Sir your very humble Servt

Wm Fairfax


Pray excuse hast our Horses being at the door.

